453 F.2d 400
Frederick Lee HICKS, Petitioner-Appellant,v.Sheriff Clarence JONES et al., Respondents-Appellees.
No. 71-1819 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 17, 1972.

Frederick L. Hicks,pro se.
Henry Wade, Crim. Dist. Atty., John B. Tolle, Asst. Dist. Atty., Dallas, Tex., Crawford C. Martin, Atty. Gen. of Tex., Austin, Tex., for respondents-appellees.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
The district court's denial of the petition for writ of habeas corpus is affirmed because petitioner has not exhausted his available state remedies.1  We pretermit any decision on the merits of his petition. 28 U.S.C. Sec. 2254; Loren v. Texas, 440 F.2d 1182 (5th Cir. 1971); Carpenter v. Beto, 421 F.2d 847 (5th Cir. 1970); Wheeler v. Beto, 407 F.2d 816 (5th Cir. 1969).


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 Although the appellant's petition for habeas corpus was received and filed in the United States District Court for the Northern District of Texas, Dallas Division, it appears that he originally intended to file it in his sentencing court as a motion pursuant to Article 11.07, Vernon's Ann.Texas Code of Criminal Procedure, since the application was addressed to "the Northern District Clerk in the County Criminal Court No. 4 for Dallas County, Dallas, Texas."  That would be his available state remedy